       Case 4:19-cv-01878-HSG Document 106 Filed 06/29/20 Page 1 of 3



 1   DICKENSON, PEATMAN & FOGARTY
     J. SCOTT GERIEN (SBN 184728)
 2   sgerien@dpf-law.com
     JOY L. DURAND (SBN 245413)
 3   jdurand@dpf-law.com
     1455 First Street, Suite 301
 4   Napa, California 94559
     Telephone:     (707) 252-7122
     Facsimile:     (707) 255-6876
 5
     HANSON BRIDGETT LLP
 6   NOEL M. COOK (SBN 122777)
     ncook@hansonbridgett.com
 7   GARNER K. WENG (SBN 191462)
     gweng@hansonbridgett.com
 8   JANIE L. THOMPSON (SBN 291622)
     jthompson@hansonbridgett.com
 9   425 Market Street, 26th Floor
     San Francisco, California 94105
10   Telephone:    (415) 777-3200
     Facsimile:    (415) 541-9366
11
     Attorneys for Plaintiff
12   JAM CELLARS, INC.
13
                                  UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
                                        OAKLAND DIVISION
16

17
     JAM CELLARS, INC.,                          Civil Action No. Case No. 4:19-cv-01878-HSG
18
                    Plaintiff,                   Civil Action No. Case No. 3:20-cv-02229-HSG
19
            vs.
20
     THE WINE GROUP LLC,                         STIPULATED DISMISSAL WITH
21                                               PREJUDICE; [PROPOSED ORDER]
                    Defendant.
22
     ____________________________________
23

24   AND RELATED COUNTERCLAIMS

25

26

27

28
     STIPULATED DISMISSAL WITH PREJUDICE                          CASE NO. 4:19-cv-01878-HSG
                                                                  CASE NO. 3:20-cv-02229-HSG
       Case 4:19-cv-01878-HSG Document 106 Filed 06/29/20 Page 2 of 3



 1          IT IS HEREBY STIPULATED by and between the parties to this action through their

 2   designated counsel that the above captioned actions, including all claims and counterclaims, be

 3   DISMISSED WITH PREJUDICE in their entireties with each party to bear its own costs and

 4   attorneys’ fees.

 5

 6                                               Respectfully Submitted,

 7               29 2020
     Dated: June __,                             DICKENSON, PEATMAN & FOGARTY

 8                                               /s/ J. Scott Gerien
                                                 J. Scott Gerien
 9
10                                               1455 First Street, Suite 301
                                                 Napa, California 94559
11                                               Telephone: (707) 252-7122
                                                 Facsimile: (707) 255-6876
12
                                                 Attorneys for Plaintiff,
13                                               JAM CELLARS, INC.
14

15
                 29 2020
     Dated: June __,                             KILPATRICK TOWNSEND & STOCKTON LLP
16
                                                 /s/ Gregory S. Gilchrist
17                                               Gregory S. Gilchrist
18
                                                 Two Embarcadero Center, Suite 1900
19                                               San Francisco, CA 94111
                                                 Telephone: (415) 576-0200
20                                               Facsimile: (415) 576-0300
21                                               Attorneys for Defendant,
22                                               THE WINE GROUP LLC

23

24

25

26

27

28
     STIPULATED DISMISSAL WITH PREJUDICE               2                    CASE NO. 4:19-cv-01878-HSG
                                                                            CASE NO. 3:20-cv-02229-CRB
       Case 4:19-cv-01878-HSG Document 106 Filed 06/29/20 Page 3 of 3


                                     [PROPOSED] ORDER
 1

 2   IT IS SO ORDERED.

 3

 4   DATED: ___________________, 2020      _____________________________________________
                                           HONORABLE HAYWOOD S. GILLIAM, JR.
 5                                         UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
     STIPULATED DISMISSAL WITH PREJUDICE         3                CASE NO. 4:19-cv-01878-HSG
                                                                  CASE NO. 3:20-cv-02229-CRB
